Title: To James Madison from John Geddes, 22 December 1811
From: Geddes, John
To: Madison, James


Sir.
Columbia (South Carolina) December 22d. 1811.
I have the honor to transmit to you an Address unanimously adopted by the House of Representatives of this State.
It gives me peculiar pleasure, at this moment of general feeling and Interest, to assure you, that in thus adopting this address unanimously, the House have fully expressed the sentiments of their constituents, whose decided opinion it is, that the period has now arrived when an independent Nation such as ours, can no longer doubt, as to the measures necessary, for the promotion of its political Happiness, and the Maintainance of its national honor.
They beleive that at this alarming crisis the arm of the General Government ought to be strengthened by an unanimous and explicit declaration of approbation, and support from the individual States, and that it is the best, and perhaps the only means, of convincing the Belligerents of Europe, that we are not a divided, but a united people, and that as a nation of freemen, we are ready, and willing, at every hazard to assert our rights, and maintain that Independence, so gloriously acquired, and transmitted to us by, our brave & patriotic ancestors whenever the General Government consider the moment as having arrived, when an appeal to arms shall be necessary in support of them.
While I feel great honor in thus transmitting the Unanimous opinion of the Representatives of my Country, I seize with much pleasure the oppurtunity it affords me, of tendering to you, the homage of the high respect I have always had, for your virtue and Talents, and to assure you, that I, am, with the greatest respect & Esteem your Obedient Servant.
John Geddes.
 
[Enclosure]
We can have no doubt, that formed as our general and state governments are, it must be always gratifying to receive from the states, as well the most ample assurances of affection and support, as those respectful communications which, in their opinions, particular circumstances, or the honor and interest of our country may require. Very few of the statesmen and heroes who gloriously achiev’d our independence remain; those who are gone, have left us with the gratifying recollection of having obtaind for their descendents a state of rational freedom which may truly be consider’d the most valuable the world has ever seen. To them belongs the important duty of keeping it unimpair’d, and we trust with their noble example before them, they will be as prompt to defend as their ancestors were patriotic in acquiring the rights they have bequeathd us. Among the statesmen who were actively and conspicuously distinguish’d in the revolution, we with pride recollect your immediate predecessor and yourself; nor is it amongsts [sic] the least of our consolations, that in the difficult and delicate scenes we may have to encounter; we find our government plac’d by the almost unanimous voice of our citizens, in such tried and experienc’d hands. To you Sir, it would be unnecessary to endeavour to point out the difficulties of our present situation; for well we know, that no one has been more indignant at the numerous and continued outrages on our rights as a neutral nation, than yourself. As the organ, however, of our constituents we conceive it our duty to state, that the experience of the three last years and the existing state of our commerce must convince the most prejudic’d, that the period has arriv’d when both, the honor and interests of our country require, we should no longer hesitate. We now find that the greatest of all the benefits to be deriv’d from our independance is the enjoyment of our personal priveleges, and next to those, of our commercial rights; that without possessing them we sink into a more degraded state than that of colonies; for should we as we have been, and now are, be hereafter subject to be directed and bound by any regulation the European belligerants may adopt, in vain may our planters toil or our merchants ship—our produce will, as has been the case for the three last years, fall to nothing; and every vessel which leaves our shores, instead of enriching, hazards the encrease of our loss, as well of wealth, as of national honor. Were we a weak or divided people—were we ignorant of our rights, or incapable of asserting them; was our territory small or contiguous to the belligerents, or had we not undoubtedly the means, if we possess’d but the will, to assert them, we should lament our weakness and be silent. But situated as the United States are, touching as it were, the West-Indies and in a position of infinite consequence, when veiwd with relation to that great and incalculable change now began, and which must soon unshackle the extensive countries of South America; At a distance of 3000 miles from Europe of an extent to defy anything like succesful invasion; with a population of freemen increasing beyond example; abounding with materials of every kind, fitted as well to maintain their rights at Sea as on land; with a spirit that has never brook’d contempt; or suffer’d itself to slumber for a moment; born the heirs of freedom, and less likely than any nation on earth to forfeit the glorious inheritance we cannot but hope that before the invasion of our commerce be permitted to grow into precedents, or our national rights are forever yielded, some efforts will be made to arrest their fall. One of the belligerents has accepted our offer. And it now remains for the other, either to restore us all we are entitled to, under the law of nations or for congress to recollect the solemn pledge they have made to vindicate promptly, and at every hazard, our national honor; nor can we suppose when Great-Britain finds we are determin’d, she will hesitate to restore them; to her our friendship is invaluable; in time of peace we purchase near a third of her manufactures, and her whole West-India trade passes before our door. Whether she views the subject on the side of her interest, her honor, or even her existence, she must at once see that in a contest for the dominion of the sea, scarcely a more fatal event could occur to her, than that of being involv’d in a war with us; and of our being allied to, or our maritime weight thrown into the scale of France. The wars which ended in 1763, and 1783, have read a lesson on our maritime importance never to be forgotten, and it is to be recollected, that our weight and influence in such a struggle would now infinitely exceed what it was at those periods. We confidently believe, that sooner than hazard such a crisis, she will instantly stipulate, the full restoration of all our rights, nor in our opinion can any reason exist why the attempt should not be made. In examining our situation, we find that the losses of the agricultural interest of the United States, and particularly of the Southern; by their products selling at such low and reduc’d prices, have been since 1807 immensely great; greater in our opinion than could have been possibly occasion’d by the assertion of our claims under any circumstances—contrasting those years with such as we have experienc’d, while we enjoy’d our neutral rights, we now fully see their incalculable importance, and that to place our country in a situation to ensure them in future, no present sacrifice can be too great, indeed without them we know that while we have the appearance, we want the essentials of independance, and we feel that not less the dignity than the true interest of our country require it. France having withdrawn all her decrees, and consented to restore our commerce to the full possession of all its immunities, we are pledg’d to require the same of Great-Britain; and if we were not, our honor, and interest would demand it. We suppose that exclusive of reparation for the unaton’d outrages on our flag and within our waters, not only the repeal of her orders in council, but all denials on her part of our neutral rights, whether by illegal blockades of whole coasts and empires by her denying our right to trade with the colonies of her enemies in time of war, or the impressment of our seamen, must be given up. While the former will go effectually to destroy our commerce with nearly all nations except herself, the latter equally destructive to our interests, extends itself to considerations on which an independant nation ought not for a moment to hesitate, for while it dishonors our flag, it subjects that portion of our citizens, who from being more expos’d are if possible more entitled to our protection, than any other to all the horrors, and disgraces of slavery and imprisonment. It is a degradation to which no government has ever before submitted, nor until our flag and commerce are rescued from such a stain, can we either feel ourselves, or be respected by others, as an independent people. While our losses were occasiond by the embargo, or by the acts which held out a shew of resistance, to our suffering, or a conviction to the world, that we were determin’d to assert the rights and honor of our country, we submitted to them not only with patience, but with pride. While we felt ourselves in the path of the sacred gratitude we ow’d, as well as to the respected memory of our ancestors, for the noble legacy they had bequeath’d us, as of duty in delivering it down, unimpair’d to our posterity, we were determin’d never to think of pecuniary losses, but we are candid enough to confess, that when oblig’d to endure them, to answer no national purpose, but to enrich our oppressors, we shall severely feel them, and now more than ever, should no effectual attempts be made to place us in the situation we are entitled to; for we repeat as our decided opinion, that no sacrifice can be too great to obtain it. From every thing that has happen’d, we beleive it will be in vain to treat further on the subject of our differences, without accompanying our negociations with acts. Great-Britain so long ago as 1804 through her minister, solemnly denied the legality of any blockades unless in respect to particular ports, actually invested, even in which case, vessels bound to such ports, ought not, they acknowledge, to be captur’d until previously warn’d not to enter them. Nor will the maintainance of any other doctrine, lift our commerce from its present depression; it would be still trifling with the dignity and interests of our country, with one hand to remove the orders, of council, and with the other by means of blockades as effectually to close the ports of Europe to us ⟨as⟩ ever. This, and the freedom of our seamen from impressment, we consider as of the first importance; nor can we as the representatives of our constituents on this oc[c]asion, withold our just tribute of applause to the able and patriotic manner in which, while secretary of State you advocated them, nor our firm hope, that we shall continue vigorously to support, and assert them. We are far from supposing, that the commerce or convenience of our country should ever be hazarded for unimportant purposes; but being apprehensive that these long continued invasions, if not effectually resisted, may grow into precedents, that will strike at its vitals, and go ultimately to deprive it of its most valuable privileges, and having every reason to hope that your own opinion and that of congress are in unison with us, we seize this, the only opportunity we shall have for a considerable time, to assure you that should the general government now conceive the time arriv’d, when it will be proper to make a solemn and explicit declaration of our commercial rights, and to insist on them, the people of this state will use every exertion to aid in maintaining them, and will with unanimity and ardor, hazard every thing in support of their acts, that can, or ought to be, most dear to freemen.
John Geddes. Speaker of the House of Representatives of the state of South Carolina.
